Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 29, 2016

The Court of Appeals hereby passes the following order:

A16D0435. IN THE INTEREST OF: A. B., A. B., AND C. B., CHILDREN
    (MOTHER).

      The mother of seven-year-old A. B., four-year-old A. B., and two-year-old C.
B. filed this application for discretionary appeal from the trial court’s order denying
her motion for new trial in this termination of parental rights case. However, the
mother has failed to include either a copy of the order terminating her parental rights
or a copy of her motion for new trial. Thus, we are unable to ascertain whether the
mother’s motion was timely filed and tolled the time for filing the application.
      An application is timely if it is filed within 30 days of the entry of the order the
applicant seeks to appeal. OCGA § 5-6-35 (d). In order for this Court to have
jurisdiction, an application for discretionary appeal must be timely filed. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Although a motion for new trial
may extend the time in which appellate relief may be sought, such motion must also
be filed within 30 days of the entry of judgment. OCGA § 5-5-40 (a); OCGA § 5-6-
35 (d). An untimely motion for new trial is void and does not toll the time for filing
the application. See Wright v. Rhodes, 198 Ga. App. 269 (401 SE2d 35) (1990).
      As the applicant, the mother bears the burden of demonstrating that her
application should be granted. See Harper v. Harper, 259 Ga. 246 (378 SE2d 673)
(1989). As part of this burden, she must “include a copy of any petition or motion
which led directly to the order or judgment being appealed . . . .” OCGA § 5-6-35 (c);
Court of Appeals Rule 31 (b). Here, by omitting from her application the trial court’s
order terminating her parental rights and her motion for new trial, the mother has
failed to demonstrate that this Court has jurisdiction to consider her application. Thus,
this application for discretionary appeal is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                                                          06/29/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.